Title: From Benjamin Franklin to John Bartram, 9 July 1769
From: Franklin, Benjamin
To: Bartram, John


Dear Friend,
London July 9, 1769
It is with great Pleasure I understand by your Favour of April 10. that you continue to enjoy so good a Share of Health. I hope it will long continue. And altho’ it may not now be suitable for you [to make?] such wide Excursions as heretofore, you may yet be very useful to your Country and to Mankind, if you [sit?] down quietly at home, digest the Knowledge you [have] acquired, compile and publish the many Observations you have made, and point out the Advantages that may be drawn from the whole, in publick Undertakings or particular private Practice. It is true many People are fond of Accounts of old Buildings, Monuments, &c. but there is a Number who would be much better pleas’d with such Accounts as you could afford them: And for one I confess that if I could find in any Italian Travels a Receipt for making Parmesan Cheese, it would give me more Satisfaction than a Transcript of any Inscription from any old Stone whatever.
I suppose Mr. Michael Collinson, or Dr. Fothergill have written to you what may be necessary for your Information relating to your Affairs here. I imagine there is no doubt but the King’s Bounty to you will be continued; and that it will be proper for you to continue sending now and then a few such curious Seeds as you can procure to keep up your Claim. And now I mention Seeds, I wish you would send me a few of such as are least common, to the Value of a Guinea, which Mr. Foxcroft will pay you for me. They are for a particular Friend who is very curious. If in any thing I can serve you here, command freely Your affectionate Friend
B Franklin
P.S. Pray let me know whether you have had sent you any of the Seeds of the Rhubarb describ’d in the enclos’d Prints. It is said to be of the true kind [?]. If you have it not, I can procure some Seeds for you.
